DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 3, 10, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim language seems incomplete as “intermediate files a time in main memory” cannot be easily interpreted as essential language is missing, e.g. “one at a time”, “for a time”, “all at one time”, etc.  The examiner cannot execute a proper rejection without clarification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Patent Application Publication US2017/0322972A1.
As per claim 1, Lee teaches a computer-implemented method for preprocessing of capture files for replay of a workload in a target database system, the method being executed by one or more processors and comprising: receiving a capture file, the capture file comprising data representative of a workload executed in a source database system (¶ 0046); and processing the capture file to provide a replay file, the replay file being in a format that is executable by a replayer to replay the workload in a target database system (¶ 0150), processing the capture file comprising: processing the capture file to provide a set of intermediate files, and processing the set of intermediate files using in-memory merge sort operations to generate a set of replay files (¶ 0201-0204).  
As per claim 2, Lee teaches the method of claim 1, wherein the set of intermediate files are partially sorted in a session-wise file hierarchy based on session identifiers (IDs) of respective sessions executed during execution of the workload in the source database system (¶ 0153-0154).
As per claim 4, Lee teaches the method of claim 1, wherein processing the capture file to provide the set of intermediate files at least partially comprises reading data of service files in-memory and joining at least portions of the data (¶ 0204).
As per claim 5, Lee teaches the method of claim 1, wherein processing the capture file to provide the set of intermediate files at least partially comprises decompressing the capture file and processing the capture file using a set of executor threads to provide a set of service files, the set of intermediate files being generated using the set of service files (¶ 0203).
As per claim 6, Lee teaches the method of claim 1, wherein each replay file is associated with a respective session executed during execution of the workload in the source database system based on a respective session identifier (ID) (¶ 0153-0154).
As per claim 7, Lee teaches the method of claim 1, further comprising executing one or more manipulations after merging a sub-set of intermediate files (¶ 0208, wherein writing can be interpreted as a manipulation). 
As per claim 8, Lee teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for preprocessing of capture files for replay of a workload in a target database system, the operations comprising: receiving a capture file, the capture file comprising data representative of a workload executed in a source database system; and processing the capture file to provide a replay file, the replay file being in a format that is executable by a replayer to replay the workload in a target database system, processing the capture file comprising: processing the capture file to provide a set of intermediate files, and processing the set of intermediate files using in-memory merge sort operations to generate a set of replay files (¶ 0046, 0150, 0201-0204, see claim 1).
As per claim 9, Lee teaches the non-transitory computer-readable storage medium of claim 8, wherein the set of intermediate files are partially sorted in a session-wise file hierarchy based on session identifiers (IDs) of respective sessions executed during execution of the workload in the source database system (¶ 0153-0154).
As per claim 11, Lee teaches the non-transitory computer-readable storage medium of claim 8, wherein processing the capture file to provide the set of intermediate files at least partially comprises reading data of service files in-memory and joining at least portions of the data (¶ 0204).
As per claim 12, Lee teaches the non-transitory computer-readable storage medium of claim 8, wherein processing the capture file to provide the set of intermediate files at least partially comprises decompressing the capture file and processing the capture file using a set of 34Attorney Docket No. 22135-1503001 / 190307US02 executor threads to provide a set of service files, the set of intermediate files being generated using the set of service files (¶ 0203).
As per claim 13, Lee teaches the non-transitory computer-readable storage medium of claim 8, wherein each replay file is associated with a respective session executed during execution of the workload in the source database system based on a respective session identifier (ID) (¶ 0153-0154).
As per claim 14, Lee teaches the non-transitory computer-readable storage medium of claim 8, wherein operations further comprise executing one or more manipulations after merging a sub-set of intermediate files (¶ 0208).
As per claim 15, Lee teaches a system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for preprocessing of capture files for replay of a workload in a target database system, the operations comprising: receiving a capture file, the capture file comprising data representative of a workload executed in a source database system; and processing the capture file to provide a replay file, the replay file being in a format that is executable by a replayer to replay the workload in a target database system, processing the capture file comprising: processing the capture file to provide a set of intermediate files, and processing the set of intermediate files using in-memory merge sort operations to generate a set of replay files (¶ 0046, 0150, 0201-0204, see claim 1).
As per claim 16, Lee teaches the system of claim 15, wherein the set of intermediate files are partially sorted in a session-wise file hierarchy based on session identifiers (IDs) of respective sessions executed during execution of the workload in the source database system (¶ 0153-0154).
As per claim 18, Lee teaches the system of claim 15, wherein processing the capture file to provide the set of intermediate files at least partially comprises reading data of service files in-memory and joining at least portions of the data (¶ 0204).
As per claim 19, Lee teaches the system of claim 15, wherein processing the capture file to provide the set of intermediate files at least partially comprises decompressing the capture file and 36Attorney Docket No. 22135-1503001 / 190307US02 processing the capture file using a set of executor threads to provide a set of service files, the set of intermediate files being generated using the set of service files (¶ 0203).
As per claim 20, Lee teaches the system of claim 15, wherein each replay file is associated with a respective session executed during execution of the workload in the source database system based on a respective session identifier (ID) (¶ 0153-0154).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/098003 A1 to Dias et al.:  Replaying captured workload on a test database system.
US 2012/0005174 A1 to Vora:  Network transaction capture and replay on a test system.
US 2017/0123877 A1 to Gongloor et al.:  Workload capture in a circular buffer to preserve memory space.
US 2014/0006358 A1 to Wang et al.: Replaying multiple portions of captured workloads concurrently.
US 2018/0013692 A1 to Park et al.:  Chronological identifiers to process replay of workload of request of database operations.
US 2021/0133186 A1 to Jalali et al: Performance monitoring of replayable captured requests against original.
 US 2016/0378881 A1 to Agarwal et al.:  Capture logs using hierarchical records.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113